EXHIBIT 10.5
Section 409A Amendment
to the
Applied Industrial Technologies, Inc.
2007 Long-Term Performance Plan
WHEREAS, the Applied Industrial Technologies, Inc. 2007 Long-Term Performance
Plan (the “Plan’) was approved by the Board of Directors of Applied Industrial
Technologies, Inc. (the “Board”) on April 18, 2007, and subsequently approved by
the shareholders of Applied Industrial Technologies, Inc. (the “Company”) on
October 23, 2007; and
WHEREAS, pursuant to the provisions of Section 11 of the Plan, the Board or the
Executive Organization and Compensation Committee of the Board (the “Committee”)
may, subject to certain restrictions, amend the Plan to address any changes in
the law; and
WHEREAS, subject to the restrictions set forth in said Section 11, the Committee
has deemed it appropriate and necessary to amend the Plan in certain respects in
order to comply with the provisions of Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”);
NOW, THEREFORE, the Plan is hereby amended effective October 23, 2007, in the
respects hereinafter set forth.
1. Section 2 of the Plan is hereby amended by the addition of the definitions of
“Retirement”, “Section 409A”, “Separation from Service” and “Specified Employee”
as paragraphs (k), (l), (m), and (n), respectively, at the end thereof to
provide as follows:
(k) “Retirement” — Any Separation from Service at or after attainment of age 65,
or after attainment of age 55 and the completion of at least 10 years of
employment with the Company.
(l) “Section 409A” — Section 409A of the Code as well as regulations and
guidance issued thereunder.
(m) “Separation from Service” — The termination of employment of an employee
with the Company; provided, however, that an approved leave of absence shall not
be considered a termination of employment if the leave does not exceed six
months or, if longer, so long as the employee’s right to reemployment is
provided by statute or by contract. Whether an employee has incurred a
Separation from Service shall be determined in accordance with Section 409A.
(n) “Specified Employee” — A “specified employee” within the meaning of
Section 409A.

 

 



--------------------------------------------------------------------------------



 



2. Section 8 of the Plan is hereby amended to provide as follows:
8. Payment of Awards
Payment of Awards may be made in the form of cash, Common Shares or combinations
thereof and may include such restrictions as the Committee shall determine,
including in the case of Common Shares, restrictions on transfer and forfeiture
provisions. When transfer of shares is so restricted or subject to forfeiture
provisions, such shares are referred herein as “Restricted Stock.” Further, with
Committee approval, payments may be deferred, either in the form of installments
or a future lump sum payment. The Committee may permit selected Participants to
elect to defer payments of some or all types of Awards (except Options and SARs)
in accordance with procedures established by the Committee to assure that any
such deferral complies with applicable requirements of the Code, in particular,
Section 409A, including, at the choice of Participants, the capability to make
further deferrals for payment after Retirement. Any deferred payment, whether
elected by the Participant or specified by the Award Agreement or by the
Committee, may require the payment to be forfeited in accordance with the
provisions of Section 13 of the Plan. Dividends or dividend equivalent rights
may be extended to and made part of any Award denominated in shares or units of
Common Shares, subject to such terms, conditions and restrictions as the
Committee may establish; provided dividends or dividend equivalents shall not be
extended to or made part of Options or SARs, unless the right to such dividends
or dividend equivalents is not contingent, directly or indirectly, upon the
exercise of the Option or SAR. The Committee may also establish rules and
procedures for the crediting of interest on deferred cash payments and dividend
equivalents for deferred payments denominated in Common Shares or units of
Common Shares. At the discretion of the Committee which shall take into
consideration the requirements of Section 409A, a Participant may be offered an
election to substitute an Award for another Award or Awards of the same or
different type; provided that Awards may not be made to substitute for
previously granted Stock Options having higher exercise prices. Notwithstanding
the foregoing, (i) any Award that is not nonqualified deferred compensation
within the meaning of Section 409A shall not have any feature that would allow
for the deferral of compensation (within the meaning of Section 409A), other
than the deferral of recognition of income until the exercise of such Award and
(ii) any Award that is nonqualified deferred compensation within the meaning of
Section 409A shall permit the deferral thereof only in a manner that meets the
requirements of, and complies with, Section 409A. If, at any time, it is
determined that any Award is taxable to a Participant under Section 409A, the
Award, or portion thereof, which becomes so taxable shall be distributed to such
Participant.

 

 



--------------------------------------------------------------------------------



 



3. Section 11 of the Plan is hereby amended by the addition of a sentence at the
end thereof to provide as follows:
Notwithstanding the foregoing, the Board or the Committee shall consider the
requirements of Section 409A in making any such amendment.
4. Section 12 of the Plan is hereby amended to provide as follows:
12. Termination of Employment
If a Participant incurs a Separation from Service for any reason, all
unexercised, deferred and unpaid Awards shall be exercisable or paid in
accordance with the applicable Award Agreement, which may provide that the
Committee may authorize, as it deems appropriate, the acceleration and/or
continuation of all or any part of Awards granted prior to such Separation from
Service; provided that the Committee shall consider the requirements of
Section 409A when making any such authorization.
5. The second sentence of Section 13(a) is hereby amended to provide as follows:
For Participants who incur a Separation from Service, the decision of the Chief
Executive Officer shall be based on the Participant’s position and
responsibilities while employed by the Company, the Participant’s
post-employment responsibilities and position with the other organization or
business, the extent of past, current and potential competition or conflict
between the Company and the other organization or business, the effect on the
Company’s customers, suppliers and competitors of the Participant’s assuming the
post-employment position, and such other considerations as are deemed relevant
given the applicable facts and circumstances.
6. The introductory paragraph of Section 16 (b) of the Plan is hereby amended to
provide as follows:
(b) A “Change in Control” of the Company with respect to Awards that do not
constitute nonqualified deferred compensation within the meaning of Section 409A
shall have occurred when any of the following events shall occur:
7. Section 16 of the Plan is hereby amended by the addition of paragraph (c) at
the end thereof to provide as follows:
(c) A “Change in Control” of the Company with respect to Awards that constitute
nonqualified deferred compensation within the meaning of Section 409A shall mean
a change in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company that constitutes
a “change in control” under Section 409A.

 

 



--------------------------------------------------------------------------------



 



8. Section 22 of the Plan is hereby renumbered as Section 23 and a new
Section 22 of the Plan is hereby added to provide as follows:
22. Section 409A
To the extent applicable, the Company intends that the Plan comply with
Section 409A and the Plan shall be construed in a manner to comply with
Section 409A. In the event that any provision be found not in compliance with
Section 409A, the Participant shall be contractually obligated to execute any
and all amendments to Awards deemed necessary and required by legal counsel for
the Company to achieve compliance with Section 409A. By acceptance of an Award,
Participants irrevocably waive any objections they may have to the amendments
required by Section 409A. Participants also agree that in no event shall any
payment required to be made pursuant to the Plan that is considered
“nonqualified deferred compensation” within the meaning of Section 409A be
accelerated in violation of Section 409A. In the event that a Participant is a
Specified Employee, payments that are deemed to be nonqualified deferred
compensation shall not be distributed, or begin to be distributed, until the
first day of the seventh month following such Participant’s Separation from
Service. The amount of the first payment shall include the accumulated amount of
the payments, if any, that would otherwise have been made during the first six
months but for the fact that the Participant is a Specified Employee. Although
the Company shall use its best efforts to avoid the imposition of taxation,
penalties, and/or interest under Section 409A, tax treatment of Awards is not
warranted or guaranteed. The Company, the Board, any Affiliate or any delegate
shall not be held liable for any taxes, penalties, interest or other monetary
amounts owed by any Participant with respect to any Award.
Approved by the Executive Organization and Compensation Committee on October 21,
2008.

 

 